Kupferman, J. (dissenting in part).
While in a case involving the Jewish religion, it may be instructive to cite Christian v Christian (42 NY2d 63), the principles of equity there manifest lead also to the conclusion that the parties should be returned to their original positions, and that, as a condition for striking the affirmative defenses, the plaintiff should give back the "Get”.
Ellerin and Asch, JJ., concur with Mironas, J. R; Kupferman, J., dissents in part in a separate opinion.
Order, Supreme Court, New York County, entered on or about June 5, 1990, is affirmed, without costs or disbursements.